Order entered December 19, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00608-CR

                                PHILLIP RAMIREZ, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F10-42390-W

                                            ORDER
       The Court ORDERS court reporter Susan Tabaee to file, within FIFTEEN DAYS of the

date of this order, a supplemental record containing Defendant’s Exhibit no. 2, a CD.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Susan Tabaee, official court reporter, Auxiliary Court No. 7, and to counsel for all parties.


                                                       /s/   LANA MYERS
                                                             JUSTICE